Citation Nr: 0808617	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-36 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

3.  Entitlement to service connection for foot disorder.

4.  Entitlement to service connection for anxiety/depression.

5.  Entitlement to service connection for a leg disorder.

6.  Entitlement to service connection for a hip disorder.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for a cervical spine 
disorder.

9.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in July 2004, 
September 2004, and April 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the claims.

The Board observes that the RO found that new and material 
evidence has been received to reopen the previously denied 
back injury claim, but denied the underlying service 
connection claim on the merits.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For the reasons stated below, the Board concurs with the 
finding that new and material evidence has been received to 
reopen the previously denied back injury claim.  However, as 
addressed in the REMAND portion of the decision below, the 
Board finds that additional development is required with 
respect to the underlying service connection claim, as well 
as the claims of service connection for degenerative changes 
of the lumbar spine, cervical spine disorder, and bilateral 
shoulder disorder.  Accordingly, these issues will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
information is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  Service connection was previously denied for residuals of 
a back injury by a March 1982 rating decision.  The veteran 
was informed of that decision, including his right to appeal, 
and he did not appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The competent medical evidence does not reflect the 
veteran currently has chronic disabilities of the foot, leg, 
and/or hip.

5.  The veteran's anxiety/depression was first diagnosed 
years after his separation from service, and no competent 
medical opinion is of record which relates the disability to 
active service.

6.  Although the veteran has been diagnosed with PTSD, there 
is no credible supporting evidence to corroborate his report 
of in-service stressors upon which this diagnosis was based.




CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for residuals 
of back injury, the claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Service connection is not warranted for a foot disorder, 
leg disorder, hip disorder, anxiety/depression, and/or PTSD.  
38 USCA §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 CFR 
§§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by letters dated in February 2004 and 
January 2005.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board acknowledges that the notice provided to the 
veteran with respect to his claims did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the preponderance of the evidence is 
against the claims of service connection for a foot disorder, 
leg disorder, hip disorder, anxiety/depression, and PTSD.  
Therefore, these claims must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for these claims.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
However, for the reasons stated below the Board concludes 
that new and material evidence has been received to reopen 
this claim.  As such, there is no prejudice to the veteran 
based upon any notice deficiency regarding the new and 
material evidence aspect of this case.  See Bernard, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal decided herein are in the 
claims folder.  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  The Board acknowledges that 
the veteran's attorney contended in a January 2007 statement 
that not all of the service records were on file, 
specifically the veteran's complete service personnel 
records.  However, the record shows that both the service 
medical and personnel records from the veteran's active 
service are on file, and that the RO's request for these 
records was sufficient to obtain all such relevant records.  
The Board further notes that the veteran has had the 
opportunity to present evidence and argument in support of 
his claims, and indicated that he does not desire a Board 
hearing in conjunction with this appeal.  Although no VA 
medical examination has been accorded to the veteran, for the 
reasons stated below, the Board finds that no such 
development is required for the equitable disposition of the 
issues adjudicated by this decision.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  New and Material Evidence

Service connection was previously denied for residuals of a 
back injury by a March 1982 rating decision.  The veteran was 
informed of that decision, including his right to appeal, and 
he did not appeal.  Consequently, that decision is now final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).  The veteran's 
claim was received after August 2001.

The evidence on file at the time of the March 1982 rating 
decision included the veteran's service medical records.  
However, there was no post-service medical evidence as to 
whether he had a current low back disorder.  Such evidence 
has been added to the file since the time of the March 1982 
denial.  Moreover, these additional medical records, as well 
as the veteran's statements, provide a more detailed history 
of his low back problems.  The Board is of the opinion that 
this additional evidence relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has been received in accord with 38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  For the reasons detailed in the 
REMAND portion of the decision below, the Board finds that 
additional evidentiary development is required for the 
equitable disposition of this case.

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A.  Foot, Leg, and Hip

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection for disabilities of the foot, leg, and hip.

The Board notes that while the veteran has complained of pain 
in his foot, leg, and hip, a thorough review of the competent 
medical evidence does not indicate that he has actually been 
diagnosed with chronic disabilities of these joints.  The 
Court has held that service connection is not authorized for 
pain alone, in the absence of a medical diagnosis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, sub. 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Moreover, treatment records dated in December 1999 
indicate that the foot, leg, and hip pain are symptoms 
associated with a low back disorder, as opposed to separate 
and distinct disabilities.  No subsequent medical record is 
on file which specifically refutes this determination.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

B.  Anxiety/Depression

With respect to the veteran's claim of service connection for 
a acquired psychiatric disorder, to include anxiety and/or 
depression, the Board notes that the service medical records 
do not contain any entries indicative of such a disability.  
In fact, his psychiatric condition was clinically evaluated 
as normal on his September 1974 expiration of term of service 
examination.  He subsequently indicated on an October 1974 
Statement of Medical Condition that there had been no change 
since that examination.  

The Board further notes that there is no indication of any 
psychiatric problems until years after his separation from 
active service.  For example, there was no indication of any 
such disability on an April 1994 VA medical examination 
conducted for purposes of nonservice-connected pension 
benefits.  In fact, the first indication of such impairment 
appears to be records dated in 1998, although records dated 
in March 1987 regarding his low back problems note that he 
was initially referred by a psychiatrist in September 1986.  
In either case, the record indicates the first indication of 
psychiatric impairment was years after separation from 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service are probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the veteran's diagnoses of anxiety and/or depression 
to active service.  Moreover, the Board concludes that no 
development on this matter is warranted in this case.  In the 
absence of evidence of in-service incurrence or aggravation 
of the claimed disability, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed acquired 
psychiatric disorder to the veteran's military service.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  


C.  PTSD

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Initially, the Board reiterates that there was no indication 
of any psychiatric problems in the veteran's service medical 
records or for many years after his separation from service.  
The post-service medical records confirm that the veteran 
does have a current psychiatric disorder, and include 
diagnoses of PTSD.  Consequently, no medical examination is 
required to confirm the presence of the claimed disability.  
Rather, the issue is whether the record supports the 
veteran's account of the stressor(s) upon which that 
diagnosis is based.

The veteran, in various statements, contends that he has PTSD 
due to stressors that occurred while on active duty.  He 
related an account of participating in a field exercise where 
people were killed due to the use of live ammunition, tanks 
running over participants, and helicopters crashing.

To the extent the medical evidence indicates the veteran has 
PTSD due to active service, the Board notes that nothing in 
the record reflects that he engaged in combat while on active 
duty.  In pertinent part, the veteran's service personnel 
records, to include his DD Form 214, reflects he had no 
foreign and/or sea service.  He also did not receive any 
awards or decorations denoting combat service, and such 
service is inconsistent with his military occupational 
specialty of motor transport operator and the related 
civilian occupation of tractor-trailer truck driver.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996). 

The Board observes that nothing in the veteran's service 
records supports his account of his purported in-service 
stressors.  In fact, the veteran has contended that the 
incident was covered up, and that no record currently exists.  
Although lay statements have been submitted to support his 
current symptomatology, they do not provide independent 
verification of the purported in-service stressor(s).

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the veteran's account of any 
of the alleged in-service stressors regarding what 
purportedly occurred during active service.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, to include to his entire unit.  

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in- 
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD, and it 
must be denied.

III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a foot disorder, leg disorder, hip 
disorder, anxiety/depression, and PTSD.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, these benefits 
sought on appeal must be denied.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for residuals of 
low back injury, the claim is reopened.  To this extent only, 
the benefit sought on appeal is allowed.

Entitlement to service connection for foot disorder is 
denied.

Entitlement to service connection for anxiety/depression is 
denied.

Entitlement to service connection for a leg disorder is 
denied.

Entitlement to service connection for a hip disorder is 
denied.

Entitlement to service connection for PTSD is denied.


REMAND

The Board notes that the veteran's service medical records 
confirm that he was treated for low back problems while on 
active duty, to include records dated in November 1972.  
Further, the competent medical evidence confirms he has a 
current low back disability to include degenerative changes 
of the lumbar spine as shown on radiological testing.  

Despite the foregoing, the Board also observes that the 
veteran indicated at the time of his entry into active 
service, on a July 1972 Report of Medical History, that he 
had experienced recurrent back pain due to injuries sustained 
in an automobile accident at age 12.  Further, X-rays taken 
of the lumbosacral spine in November 1972 indicated no 
significant abnormality, and his spine was clinically 
evaluated as normal on the September 1974 expiration of term 
of service examination.  Moreover, there are references in 
the record to post-service back injuries, to include 
references to injuries in 1986 and 1991.

In view of the complicated medical history regarding the 
veteran's back problems, the Board finds it is unclear from 
the record whether the current disability is causally related 
to active service.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also reiterates the fact that it does not appear 
the notification provided to the veteran includes information 
regarding disability rating(s) and effective date(s) as 
outlined by the Court's holding in Dingess/Hartman, supra.  
Although the Board concluded that there was no prejudice to 
the veteran regarding the service connection claims 
adjudicated above, since a remand is otherwise required for 
additional evidentiary development, the Board concludes that 
while on remand the veteran should be provided with this 
requisite notice.

In regard to the cervical spine and bilateral shoulder 
claims, the Board notes that they were denied by a September 
2004 rating decision.  Although the veteran's attorney 
submitted a timely Notice of Disagreement (NOD) as to that 
decision in November 2004, it does not appear a Statement of 
the Case (SOC) was promulgated on those issues as required by 
38 C.F.R. §§ 19.29 and 19.30.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that in circumstances where a 
NOD is filed, but a SOC has not been issued, the Board must 
remand the claim to direct that a SOC be issued.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Please issue to the veteran and his 
attorney a SOC on the issues of 
entitlement to service connection for 
disabilities of the cervical spine and 
bilateral shoulder.  They should be 
advised of the time period in which to 
perfect an appeal.

The case should be returned to the Board 
for further appellate consideration of 
these issues provided the veteran 
perfects his appeal.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
problems since December 2005.  After 
securing any necessary release, obtain 
those records not on file.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
his current low back disorder.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

For any low back disorder found to be 
present, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current low back 
disorder, to include degenerative changes 
of the lumbar spine, is causally related 
to active service.  A complete rationale 
for any opinion expressed should be 
provided.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the issues of service 
connection for residuals of a back 
injury, as well as degenerative changes 
of the lumbar spine, in light of any 
additional evidence added to the records 
assembled for appellate review.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his attorney should be 
furnished a Supplemental SOC (SSOC), 
which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in June 2006, and provided an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


